DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/19/2021 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cherian et al. (US 2018/0206190, Cherian hereinafter).	Regarding claims 1 and 8, Cherian teaches a method and an apparatus as a receiving station (STA) supporting a multi-link including a first link and a second link in a wireless local area network (WLAN) system (STA supporting multi-link transmission in a WLAN over at least a first link and a second link; Cherian; Figs. 1-4 and 8-13; [0055]-[0060], [0063], [0098]), the apparatus comprising: 	a transceiver transmitting/receiving a radio signal (The STA may be comprised of a transceiver and an antenna that may receive a radio signal; Cherian; Figs. 1-4 and 8-13; [0056]-[0060], [0063], [0105]-[0106]); and 	a processor controlling the transceiver (A processor may control the transceiver; Cherian; Figs. 1-4 and 8-13; [0101]-[0102], [0105]-[0106]), wherein the processor is configured to: 	receive a target wake time (TWT) element through the first link (Beacons may be received over a first link such an anchor wireless link, which may indicate a duration of a target wake time service period (TWT SP) during which links should remain active (i.e., a TWT element). The STA may thus be broadly reasonably interpreted as receiving a target wake time (TWT) element through the first link; Cherian; Figs. 1-4 and 9-13; [0056]-[0060], [0063], [0098]), wherein the TWT element is received through a beacon (The duration of the TWT SP may be received through a beacon; Cherian; Figs. 1-4 and 9-13; [0056]-[0060], [0063], [0098]), and the TWT element includes information for configuring a TWT period for the second link (The duration of the TWT SP during which links of a multi-link (i.e., at least the second link) should remain active may be broadly reasonably interpreted as a TWT element that includes information for configuring a TWT period for the second link; Cherian; Figs. 1-4 and 9-13; [0056]-[0060], [0063], [0098]); 	configure the TWT period for the second link, based on the TWT element (The STA may activate the indicated links of the multi-link (i.e., at least the second link) for the duration of the indicated TWT SP. The STA may thus be broadly reasonably interpreted as configuring the TWT period for the second link, based on the TWT element; Cherian; Figs. 1-4 and 9-13; [0056]-[0060], [0063], [0098]); and 	perform communication with a transmitting STA through the second link within the TWT period (As can be seen in at least Figs. 1-4 and their corresponding descriptions, the STA may communicate with other wireless devices/STAs via the activated links in the multi-link (i.e., through the second link) during the duration of the TWT SP. The STA may thus be broadly reasonably interpreted as performing communication with a transmitting STA through the second link within the TWT period; Cherian; Figs. 1-4 and 9-13; [0056]-[0060], [0063], [0098]).	Regarding claims 2 and 9, Cherian teaches the limitations of claims 1 and 8 respectively. 	Cherian further teaches the processor is further configured to change an operational mode of the receiving STA from a first mode to a second mode, in response to the beacon (Activation of the links of the multi-link according to the beacon and TWT SP may be broadly reasonably interpreted as changing an operational mode of the receiving STA from a first mode to a second mode, in response to the beacon. Alternatively, operation during the TWT SP may be broadly reasonably interpreted as a first mode, and operation after the TWT SP indicated by the beacon expires (i.e., a second mode) may include deactivating the activated links. The STA may thus be broadly reasonably interpreted as changing an operational mode of the receiving STA from a first mode to a second mode, in response to the beacon; Cherian; Figs. 1-4 and 9-13; [0056]-[0060], [0063], [0098]).	Regarding claims 3 and 10, Cherian teaches the limitations of claims 2 and 9 respectively. 	Cherian further teaches the first mode includes an awake mode (Operation during the TWT SP may be broadly reasonably interpreted as a first mode during which the indicated links of the multi-link are active. Such a mode may be broadly reasonably interpreted as an awake mode; Cherian; Figs. 1-4 and 9-13; [0056]-[0060], [0063], [0098]), and 	wherein the second mode includes a doze mode (Operation after the TWT SP indicated by the beacon expires (i.e., a second mode) may include deactivating the activated links. Such a mode wherein links are deactivated may be broadly reasonably interpreted as a doze mode; Cherian; Figs. 1-4 and 9-13; [0056]-[0060], [0063], [0098]).	Regarding claims 4 and 11, Cherian teaches the limitations of claims 2 and 9 respectively. 	Cherian further teaches the processor is further configured to operate in the first mode within (Operation during the TWT SP may be broadly reasonably interpreted as a first mode during which the indicated links of the multi-link are active. The STA may thus be broadly reasonably interpreted as operating in the first mode within the TWT period; Cherian; Figs. 1-4 and 9-13; [0056]-[0060], [0063], [0098]).	Regarding claims 5 and 12, Cherian teaches the limitations of claims 1 and 8 respectively. 	Cherian further teaches the processor is configured to: 	receive a trigger frame from the transmitting STA through the second link (Data may be received through the active links of the multi-link (i.e., through the second link) after activation of such links. As can be seen in at least paragraph [0049], such data received over such active links of the multi-link is characterizing as having frame numbers. Such data received over the active links of the multi-link (i.e., through the second link) may thus be broadly reasonably interpreted as being comprised of frames, and without more detail. Such transmission may also be broadly reasonably interpreted as triggering transmission/reception over the newly activated links of the multi-link and may thus also be broadly reasonably interpreted as being comprised of at least one “trigger frame”; Cherian; Figs. 1-4 and 9-13; [0049], [0056]-[0060], [0063], [0098]); and 	perform communication with the transmitting STA through the second link within the TWT period, in response to the trigger frame (As was also discussed with regard to the previous limitation, received data over the second link within the TWT period may be broadly reasonably interpreted as being comprised of at least one “trigger frame.” Reception of such data comprising at least one such trigger frame may be broadly reasonably interpreted as performing communication with the transmitting STA through the second link within the TWT period, in response to the trigger frame; Cherian; Figs. 1-4 and 9-13; [0049], [0056]-[0060], [0063], [0098]).	Regarding claims 6 and 13, Cherian teaches the limitations of claims 5 and 12 respectively. 	Cherian further teaches the TWT element includes information on a length of the TWT period (The duration of the TWT SP may be broadly reasonably interpreted as including information on a length of the TWT period; Cherian; Figs. 1-4 and 9-13; [0056]-[0060], [0063], [0098]).	Regarding claims 7 and 14, Cherian teaches the limitations of claims 1 and 8 respectively. 	Cherian further teaches wherein the first link is received through a first band (The multiple communication links may be in the same band or a different band. The first link may thus be broadly reasonably interpreted as being received through a first band; Cherian; Figs. 1-4 and 9-13; [0045], [0056]-[0060], [0063], [0098]), 	wherein the second link is received through a second band different from the first band (The multiple communication links may be in the same band or a different band. The second link may thus be broadly reasonably interpreted as being received through a second band different from the first band; Cherian; Figs. 1-4 and 9-13; [0045], [0056]-[0060], [0063], [0098]), and 	wherein the first band or the second band is one of a 2.4GHz band, a 5GHz band, and/or a 6GHz band (Bands may include at least 2.4GHz and 5GHz bands; Cherian; Figs. 1-4 and 9-13; [0045]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474